Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 18, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160395                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160395
                                                                   COA: 350122
                                                                   Emmet CC: 18-004827-FH
  HOLLY KAYE HIBBLER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 13, 2019
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 18, 2020
           t0311
                                                                              Clerk